Citation Nr: 0412148	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-21 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for educational assistance benefits under 
Title 38, Chapter 35, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran's period of active service is not recorded in the 
education folder.  (Other available administrative 
information suggests that the veteran has Vietnam Era 
service.)  The appellant in this matter is the veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 determination of the 
Education Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which denied the 
benefits sought on appeal.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
any further action is required on his part. 
 

REMAND

In this case, the appellant's basic eligibility for 
educational assistance benefits centers around the question 
of whether he reached the age of 26 prior to the effective 
date assigned to the veteran's award of entitlement to a 
total disability evaluation based on individual 
unemployability due to service-connected disability (TDIU).  
See 38 C.F.R. §§ 21.3040, 21.3041 (2003).  

The record reflects that the RO in Waco, Texas, awarded TDIU 
benefits to the veteran in March 2002, effective as of 
February 4, 2002.  VA administrative information available to 
the Board indicates, however, that the RO in Waco, Texas, 
released a decision on February 23, 2004, concerning the 
propriety of the effective date assigned for the veteran's 
TDIU grant.  As the information before the Board is limited 
to the appellant's education folder, unaccompanied by the 
veteran's VA claims file, the facts of this case remain 
unclear and the issue is not ready for appellate review.  
Rather, remand, for consideration of any additional RO 
determinations relevant to the effective date of the grant of 
a TDIU, and to associate the veteran's claims file with the 
appellant's education folder for the purpose of review by the 
Board, is warranted.

The Board also observes that the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and its 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), are generally applicable to claims for 
educational assistance benefits.  As such, the RO must review 
the appellant's claim to determine whether it must undertake 
any additional action in order to comply with the VCAA's 
requirements. 

Accordingly, this case is REMANDED for the following:

1.  The education folder should be 
reviewed in order to ensure that all 
notification and development action 
required by the VCAA and its implementing 
regulations is complete for this claim, 
consistent with all governing legal 
authority and to include notifying the 
appellant of the nature of the evidence 
needed to substantiate his claim and who 
is responsible, VA or the appellant, for 
obtaining such for association with his 
file.

2.  The Muskogee, Oklahoma Education 
Center should contact the RO in Waco, 
Texas, and arrange for the veteran's 
entire claims file, to include any 
decision released by the Waco, Texas, RO 
on or around February 23, 2004, or any 
other decision related to the effective 
date assigned to the grant of TDIU to the 
veteran, to be associated with the 
appellant's education folder.  

3.  A copy of the veteran's DD-214 
(report of separation from service) - or 
other similar documentation - should be 
obtained and associated with the 
education folder.

4.  When the development requested above 
has been completed, the appellant's claim 
should again be reviewed on the basis of 
the additional evidence.  If the benefits 
sought on appeal are not granted in their 
entirety, then the appellant and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, subject to current appellate procedure, the RO 
should return the case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the appellant unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter 
remanded by the Board.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



The RO must afford this claim expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


